J.T. Castleberry was convicted on a charge that he did have possession of a quantity of intoxicating liquors, to wit, whisky, with the unlawful intent to sell the same, and, in accordance with the verdict of the jury, he was sentenced to pay a fine of $50 and to confinement in the county jail for 30 days. From the judgment he appeals and assigns as error that the verdict is contrary to law and the evidence; that the court erred in admitting incompetent evidence.
An examination of the record discloses that the testimony of the witnesses for the state is not disputed. Obviously the jury refused to believe the defendant's explanation of his possession of the whisky in question.
The record fails to show any exceptions taken during the course of the trial to rulings of the court on the admission of evidence, and the instructions fully stated the law applicable to the case.
Finding no error in the record, the judgment is affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 312